


Exhibit 10.13


EXECUTIVE CASH RETENTION AWARD AGREEMENT


RECITALS


A.    Apollo Education Group, Inc. is implementing this special cash retention
award to encourage key employees and officers of the Apollo Education Group,
Inc. or one or more of its Subsidiaries (collectively “the Company”) to remain
in the employ of the Company by providing Participants with the opportunity to
earn a cash amount pursuant to the terms of this Executive Cash Retention Award
Agreement (“Agreement”) by remaining employed with the Company through the
retention date set forth in the Agreement.


B.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


AWARD SUMMARY


Cash Retention Award. The Company hereby awards to the Participant, as of the
Award Date indicated below, a cash retention award (the “Award”) entitling the
Participant to a cash amount that is earned if the Participant meets the
Service-vesting requirements set forth in this Agreement. The dates on which the
actual cash amount earned under the Award shall become payable and the remaining
terms and conditions governing the Award, including the applicable
Service-vesting requirements, shall be as set forth in this Agreement.
 
 
 
Participant:
 
<NAME>
 
 
 
Award Date:
 
<DATE>
 
 
 
Award Amount:
 
The total cash amount of the Award that may become payable pursuant to this
Agreement shall be <CASH_AMOUNT>
 
 
 
Vesting Schedule:
 
The Award shall vest in <__> installments as follows: <_______________>,
provided that the Participant remains continuously in Service with the Company
through each such vesting date. The Award shall be payable in full no later than
<DATE>, subject to the Repayment Obligation defined in Paragraph 3(a).



1.    Limited Transferability. Prior to the actual payment of the Award, the
Participant may not assign, transfer, pledge or otherwise encumber any interest
in this Award or any cash amount that may become payable hereunder, and the
Participant shall at all times remain a general creditor of the Company with
respect to any amount that becomes payable pursuant to this Agreement. However,
the Participant’s right to any portion of the Award that vests but otherwise
remains unpaid at the time of the Participant’s death may be transferred
pursuant to the provisions of the Participant’s will or the laws of inheritance
or to the Participant’s designated beneficiary or beneficiaries of this Award to
the extent such designation is valid under applicable law or, in the absence of
such designated beneficiaries (including by reason of their death), pursuant to
the provisions of the Participant’s will or the laws of inheritance. The
Participant may make such a beneficiary designation at any time by filing the
appropriate form with the Company in a form and manner acceptable to the Company
and permitted by the Company. Any transferee must furnish the Company with (i)
written notice of his or her status as a transferee, and (ii) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to the transfer.


2.    Payment of Retention Amount. The Award is payable to the Participant under
this Agreement no later than September 30, 2015; provided, however, 100% of the
gross amount of the Award shall be subject the




--------------------------------------------------------------------------------




Repayment Obligation in the event the Participant’s Service with the Company
terminates for any reason prior to August 31, 2016, and 50% of the gross amount
of the Award shall be subject to the Repayment Obligation in the event such
employee ceases to be employed with the Company or a Subsidiary on or after
August 31, 2016, but prior to August 31, 2017. The payment shall be subject to
the Company’s collection of the applicable Withholding Taxes, and the
Participant shall only receive the net amount of the Award remaining after such
Withholding Taxes have been collected.


3.    Termination of Service.


(a)    Except as provided in Paragraph 3(b) and in the case of an individual’s
death or Disability, 100% of the amount of the Award shall be subject to
repayment to the Company by the Participant in the event the Participant’s
Service with the Company terminates for any reason prior to August 31, 2016, and
50% of the amount of the Award shall be subject to repayment to the Company by
the Participant in the event the Participant’s Service with the Company
terminates for any reason on or after August 31, 2016, but prior to August 31,
2017 (the “Repayment Obligation”). The Participant shall be liable to pay the
Company up to the full gross amount of the Award (i.e., unreduced for tax and
other withholdings), as determined by the Company in its sole discretion.


(b)    If the Participant’s Service with the Company is terminated as a result
of an Involuntary Termination other than a Termination for Cause prior to August
31, 2017, then the Participant shall, upon satisfaction of the Release Condition
set forth in Paragraph 3(c) below, vest in any unvested portion of the Award and
the Repayment Obligation shall lapse.


(c)    The accelerated vesting of the unvested portion of the Award and the
lapse of the Repayment Obligation at the time of Participant’s Involuntary
Termination shall be contingent upon Participant’s satisfaction of the following
requirements (collectively the “Release Condition”): (i) Participant must
execute and deliver to the Company, within twenty-one (21) days (or forty-five
(45) days to the extent such longer period is required under applicable law)
after the effective date of such Involuntary Termination, a comprehensive
general release (in  the form provided by the Company at the time of such
Involuntary Termination) releasing the Company and its officers, directors,
employees, stockholders, subsidiaries, affiliates, representatives and other
related parties from all claims that the Participant may have with respect to
such parties relating to or arising from Participant’s employment with the
Company and the termination of that employment relationship and containing such
confidentiality, non-solicitation, non-disparagement and non-competition
covenants as the Company deems satisfactory under the circumstances and (ii)
such release must become effective and enforceable under applicable law after
the expiration of any applicable revocation periods under federal or state law
within the period payment is due under Paragraph 3(b).


4.    Code Section 409A. It is the intention of the parties that the provisions
of this Agreement shall comply with the requirements of the short-term deferral
exception to Section 409A of the Code and Treasury Regulations Section
1.409A-1(b)(4). Accordingly, to the extent there is any ambiguity as to whether
one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.


5.    Non-Solicitation of Employees. During the Participant’s Service with the
Company and for a period of one year thereafter, the Participant agrees that the
Participant will not, directly or indirectly or by action in conjunction with
any other person, company, partnership, corporation or entity, in any manner
whatsoever, seek to hire, solicit, induce, influence or seek to influence, any
Company employee to terminate his or her employment with the Company. If there
is a conflict between this provision and any restrictive covenants contained in
any employment agreement executed by the Participant and the Company, the
provisions of the employment agreement will govern.


6.    Compliance with Laws and Regulations. The payment of any portion of the
Award to which the Participant becomes entitled under this Agreement shall be
subject to compliance by the Company and Participant with all applicable
requirements of law relating thereto.




--------------------------------------------------------------------------------






7.    Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices or shall be effected by properly addressed
electronic mail delivery. Any notice required to be given or delivered to
Participant shall be in writing and addressed to the Participant at the most
recent address then on file for the Participant in the Human Resources
Department of the Company. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.


8.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
the legal representatives, heirs and legatees of Participant’s estate and any
beneficiaries of the Award designated by Participant.


9.    Construction. All decisions of the Company with respect to any question or
issue arising under this Agreement shall be conclusive and binding on all
persons having an interest in the Award.


10.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.


11.    Employment at Will. Nothing in this Agreement shall confer upon the
Participant any right to remain in Service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause, subject
to applicable law and the terms of any employment agreement.


12.    Nature of Award; No Entitlement; No Claim for Compensation. In accepting
this Award, Participant acknowledges the following:


(a)    The grant of this Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of awards, or benefits
in lieu of awards, even if awards have been granted repeatedly in the past.


(b)    The amount of the Award paid to the Participant in any year will not
create any contractual or other right for the Participant to receive the same or
similar amounts in any future years.


(c)    All decisions with respect to future awards, if any, will be at the sole
discretion of the Compensation Committee of the Board or the most senior human
resources officer of the Company, as applicable.


(d)    Participant is voluntarily participating in the Award.


(e)    This Award and any amount paid pursuant to this Award shall not be
treated as part of the Participant’s normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.


13    Entire Agreement. Except as otherwise specifically referenced herein, this
Agreement constitutes the sole and entire agreement between the parties hereto
with regard to the Award and supersedes any and all understandings and
agreements made prior hereto, if any. No provision of this Agreement shall be
amended, waived or modified except by an instrument in writing, signed by the
parties hereto.


14.    Participant Acceptance. The Participant must accept the terms and
conditions of this Agreement either electronically through the electronic
acceptance procedure established by the Company or through a written acceptance
delivered to the Company in a form satisfactory to the Company. In no event
shall any cash amount be paid under this Agreement in the absence of such
acceptance.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Apollo Education Group, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.


APOLLO EDUCATION GROUP, INC.


 
 
 
By:
 
 











--------------------------------------------------------------------------------




APPENDIX A


DEFINITIONS


The following definitions shall be in effect under the Agreement:


A.    Agreement shall mean this Special Cash Retention Award Agreement.


B.    Apollo Education Group, Inc. shall mean Apollo Education Group, Inc., an
Arizona corporation, and any successor corporation to Apollo Education Group,
Inc. which shall by appropriate action adopt this Agreement.


C.    Award shall mean the cash amount that the Participant is eligible to earn
under the terms of this Agreement through his or her continued Service.


D.    Code shall mean the Internal Revenue Code of 1986, as amended.


E.    Disability shall mean any illness or other physical or mental condition of
the Participant that is permanent and continuous in nature and renders the
Participant incapable of performing his or her customary and usual duties for
the Company. The Company may require such medical or other evidence as it may
deem necessary in order to judge the nature and permanency of Participant’s
condition.


F.    Employee shall mean an individual who is in the employ of the Company,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.


G.    Involuntary Termination shall mean the unilateral termination of the
Participant’s employment by the Company for any reason other than a Termination
for Cause; provided, however, in no event shall an Involuntary Termination be
deemed to occur in the event the Participant’s employment terminates by reason
of his or her death or Disability. In addition, an Involuntary Termination shall
not be deemed to occur if a Participant’s employment is terminated by the
Company by reason of the Participant’s failure to accept an alternate position
offered by the Company if (i) the principal place of employment for such
alternate position is less than 25 miles from his or her former principal place
of employment with the Company; (ii) the Participant’s base pay in the alternate
position is not less than ninety (90%) of the Participant’s base pay in the
former position; or (iii) the Company has determined, in its sole discretion
prior to the time the Participant is offered the alternate position, that the
alternate position will not result in a material reduction in the Participant’s
duties and responsibilities. The Company shall determine, in its sole
discretion, all of the terms and conditions of a Participant’s alternate
position, the time at which the alternate position is offered (which may be
after the Participant’s employment has been severed), and the period the
Participant has to consider the alternate position.


H.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.


I.    Service shall mean the Participant’s performance of services for Apollo
Education Group, Inc. (or any Subsidiary) in the capacity of an Employee. For
purposes of this Agreement, the Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events: (i) the
Participant no longer performs services in an Employee capacity for Apollo
Education Group, Inc. (or any Subsidiary) or (ii) the entity for which the
Participant performs services in an Employee capacity ceases to remain a
Subsidiary of Apollo Education Group, Inc., even though the Participant may
subsequently continue to perform services for that entity. Service as an
Employee shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Company; provided, however, that
except to the extent otherwise required by law or expressly authorized by the
Company or by the Company’s written policy on leaves of absence, no Service
credit shall be given for vesting purposes for any period the Participant is on
a leave of absence.


J.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of death, retirement or termination of employment. Participant
shall be deemed to have terminated employment for such purpose




--------------------------------------------------------------------------------




at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months. Any such determination as to Separation from Service
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.


K.    Subsidiary shall, with respect to Apollo Education Group, Inc., mean any
corporation (other than Apollo Education Group, Inc.) in an unbroken chain of
corporations beginning with Apollo Education Group, Inc., provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


L.    Termination for Cause shall mean the termination of the Participant’s
Service by the Company (or any Subsidiary employing the Participant) for one or
more of the following reasons:


(i)    repeated dereliction of the material duties and responsibilities of his
or her position with the Company (or any Subsidiary);


(ii)    misconduct, insubordination or failure to comply with the policies of
the Company (or any Subsidiary employing the Participant) governing employee
conduct and procedures;


(iii)    excessive lateness or absenteeism;


(iv)    conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;


(v)    commission of any act of fraud against, or the misappropriation of
property belonging to, the Company (or any Subsidiary);


(vi)    commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;


(vii)    any other misconduct adversely affecting the business or affairs of the
Company (or any Subsidiary); or


(viii)    a material breach of any agreement Participant may have at the time
with the Company (or any Subsidiary employing Participant), including (without
limitation) any proprietary information, non-disclosure or confidentiality
agreement.


M.    Withholding Taxes shall mean income taxes, employment taxes, social
insurance, payroll taxes, contributions, payment on account obligations or other
amounts required to be withheld by the Company in connection with the vesting
and payment of the Award.


I acknowledge that I have read and understand the terms of this Agreement,
including the procedure for collecting the applicable withholding taxes as the
award vests and the underlying cash amount becomes issuable.


Employee: <NAME>
 
Employee ID: <EMPLID>
 
 
 
Acknowledgment Date: <AGREEMENT DATE>
 
 
 
 
 





